Citation Nr: 1741744	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  12-28 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, variously diagnosed as posttraumatic stress disorder (PTSD), depressive disorder, not otherwise specified (NOS), and adjustment disorder with depressed mood.

2. Entitlement to a rating in excess of 10 percent for degenerative disc disease (DDD) of the lumbar spine.

3. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Taylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to November 1971, including service in the Republic of Vietnam from August 1969 to June 1970. The Veteran was awarded combat service medals which include a Purple Heart, a Combat Infantry Badge, and a Bronze Star Medal with Valor device.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

In February 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ). The transcript of the hearing is of record. 

The Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) for further development in January 2015 and June 2016. The appeal is now before the Board for further appellate action.  

In June 2016, in pertinent part, the Board denied the increased rating claim for DDD of the lumbar spine.  The Veteran appealed the Board's June 2016 decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a March 2017 Joint Motion for Partial Remand (JMR), the Court vacated the Board decision to the extent that it denied the claim for entitlement to a rating in excess of 10 percent for DDD of the lumbar spine, and remanded the issue to the Board for additional action.  

The issues of entitlement to a rating in excess of 10 percent for DDD of the lumbar spine and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran, he is currently diagnosed with PTSD, depressive disorder, NOS, and adjustment disorder with depressed mood that is etiologically related to his combat service.  


CONCLUSION OF LAW

The criteria for establishing service connection for PTSD, depressive disorder, NOS, and adjustment disorder with depressed mood have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 4.125 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

In January 2015 and in June 2016, the Board remanded the case for additional development. The Board finds that the RO has substantially complied with the remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

II. Service Connection 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if preexisting such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303(a) (2016).

Generally to establish entitlement to service connection, a veteran must show evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the current disability and an in-service injury or disease. All three elements must be proved. See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Alternatively, under 38 C.F.R. § 3.303 (b), service connection may be established for certain chronic diseases listed under 38 C.F.R. § 3.309 (a) by either (1) the existence of such a chronic disease noted during service, or during an applicable presumption period under 38 C.F.R. § 3.307, and present manifestations of that same chronic disease; or (2) where the condition noted during service is not in fact shown to be chronic or where the diagnosis of chronicity can be legitimately questioned, then a showing of continuity of symptomatology after discharge is required to support the claim of service connection. 38 C.F.R. § 3.303 (b) (2016); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including psychoses, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service. 38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran. 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis

The existence of a present disability is established through the Veteran's medical treatment records and examination reports produced during the course of his appeal. These records contain a diagnosis of an acquired psychiatric disorder, variously diagnosed as PTSD; depressive disorder, NOS; and adjustment disorder with depressed mood. Military personnel records document the Veteran's active combat service in the Republic of Vietnam. The Veteran was awarded a Purple Heart, a Combat Infantry Badge, and a Bronze Star Medal with Valor device. However, the remaining inquiry is whether the evidence demonstrates the incurrence of an acquired psychiatric disorder in service or as a result of service. 

In August 2007, the Veteran screened positive for PTSD and major depression. In an October 2008 Statement in Support of Claim for PTSD, the Veteran listed 2 in-service stressors: (1) a 1969 injury sustained after triggering a booby-trap encountered while searching a village for weapons; and (2) witnessing injuries and deaths during combat. 

In January 2009, the Veteran was afforded a VA PTSD examination. The Veteran did not meet the criteria for PTSD; but, was diagnosed with depressive disorder, NOS. After evaluating the Veteran, the clinician opined that the Veteran's symptoms were related to recent stressors that occurred in the preceding 10 to 20 years. According to the clinician, the Veteran's symptoms were transient and acceptable reactions to psychological stressors. Overall, the Veteran was generally functioning fairly well and reportedly had some meaningful interpersonal relationships. 

Clinical evidence indicates that the Veteran began mental health treatment in January 2012. In January 2012, the Veteran was diagnosed with PTSD rule out (r/o) depressive disorder. The Veteran reported that he did not want to be around people, had difficulty sleeping, and would get agitated since returning from Vietnam. The Veteran's symptoms included: insomnia, decreased concentration, depressed mood, and withdrawal. An April 2012 VA mental health treatment note confirmed the Veteran's depressive disorder, NOS diagnosis. The Veteran complained of the same symptoms that he reported during the January 2012 examination. The Veteran also reported mixed results with his prescribed psychotropic mediation. 

During a June 2012 VA examination, the Veteran's depressive disorder, NOS diagnosis was confirmed. Again, the Veteran did not meet the criteria for a PTSD diagnosis. The Veteran reported a valid stressor that met Diagnostic and Statistical Manual of Mental Disorders, 4th Edition (DSM-IV) criteria as a Criterion A stressor for PTSD. His reported stressors of combat in Vietnam were related to his fear of hostile military or terrorist activity and irritability around others. The Veteran did not report symptoms of re-experiencing, avoidance, or hyperarousal related to his reported military stressors. According to the examining clinician, the Veteran's report of symptoms were best accounted for by a diagnosis of depressive disorder, NOS and the Veteran's diagnosis was not related to his military experiences.

A July 2012 VA mental health note confirmed the Veteran's PTSD r/o depressive disorder diagnosis. The Veteran's history of mental health treatment for PTSD and depressive symptoms was noted. A January 2013 mental health note confirmed the PTSD r/o depressive disorder diagnosis. The Veteran reported symptoms consistent with prior mental health examinations. The Veteran also reported that he sustained head trauma during combat. According to the Veteran, while in Vietnam, he entered a bunker that was booby-trapped. Apparently, there was an explosion that knocked the Veteran unconscious for 5 to 10 minutes. The Veteran denied sequelae.  

During the February 2013 Board hearing, the Veteran testified that he recalled his traumatic combat experiences, most notably that he saw injured and dead soldiers. 

An October 2013 mental health treatment record showed the Veteran was noted to have a diagnosis of PTSD and adjustment disorder with depressed mood by D.P., PA, PAC. which was acknowledged by staff psychiatrist L.C., staff psychiatrist R., and psychologist D.W.  The Veteran was treated for PTSD and depressive symptoms such as depressed mood, insomnia, isolation, experiences due to traumatic event, recurrent and intrusive recollections, recurrent dreams, distress with reminding clues, persistent avoidance of stimuli that reminded him of the trauma, anger, and problems with concentrating etc.  The Veteran reported the onset as after he returned from Vietnam and that his symptoms had worsened. 

In May 2015, the Veteran was afforded a VA PTSD examination by a psychologist. The examiner confirmed the Veteran's depressive disorder, NOS diagnosis. The Veteran was not diagnosed with PTSD because he did not meet the DSM-5 criteria for PTSD. The Veteran reportedly witnessed death, carried men to helicopters for evacuation, and was injured by booby-traps in rice fields, ambushed, and shook badly when the ambush was over. The examiner opined that it is less likely than not that the Veteran's depressive disorder, NOS is related to his military service, to include his conceded in-service stressors as an infantryman during the Vietnam War. The examiner further opined that with respect to the January 2012 PTSD diagnosis, the January 2012 clinician diagnosed the Veteran with PTSD without performing a systematic assessment for DSM-IV criteria, thus the clinician arrived at a diagnosis that was useful for clinical purposes but which may not meet the full criteria for a diagnosis, as required for purposes of a disability examination.

In a December 2015 addendum opinion, the examiner opined that it is less likely than not that the Veteran's depressive disorder, NOS, was incurred in, caused by or is related to the Veteran's military service. According to the mental health examiner, the Veteran's symptoms of depression that he reported during the January 2009 and May 2015 evaluations were not related to his military experiences. Ultimately, there was no evidence to suggest that the Veteran's symptoms are related to his military experiences.  

In statements submitted in March and July 2016, the Veteran claimed that his prior VA mental health compensation and pension examinations were inadequate as the clinicians failed to interview the Veteran regarding his Vietnam experiences. The Veteran contended that his Vietnam experiences and post-service experiences "are the core of symptoms from PTSD." 

A November 2015 VA treatment note indicates a negative depression screen and a positive PTSD screen.

Upon further review of all the evidence of record, the Board is not persuaded that the Veteran does not have PTSD.  For example, the May 2015 VA examiner maintained that with respect to the January 2012 PTSD diagnosis, the January 2012 examiner diagnosed the Veteran with PTSD without performing a systematic assessment for DSM-IV criteria, thus the examiner arrived at a diagnosis that was useful for clinical purposes but which may not meet the full criteria for a diagnosis, as required for purposes of a disability examination.  The Board's review of the January 2012 record as well as subsequent treatment records, including the October 2013 treatment record and a March 2015 treatment record, however, shows that an Axis I diagnosis of PTSD was rendered.  Also, the Veteran's PTSD symptoms were noted to include recurrent and intrusive recollections, recurrent dreams, acting or feeling as if reliving the experience, distress with reminding cues, persistent avoidance of stimuli that remind of trauma, decreased interest and feeling of detachment, problems sleeping, problems with anger, problems concentrating, hypervigilance, and exaggerated startle reaction, which are the full criteria associated with a PTSD diagnosis.  Thus, resolving reasonable doubt in favor of the Veteran, the Board finds that service connection for PTSD is warranted.  Additionally, the Veteran's treatment records show symptoms associated with his diagnosed depressive disorder and adjustment disorder with depressed mood overlap with symptoms associated with his PTSD.  Thus, the Board is also not persuaded that these diagnosed disorders are not related in part to the Veteran's in-service combat experiences.  Accordingly, resolving reasonable doubt in favor of the Veteran, the Board finds that service connection for depressive disorder and adjustment disorder with depressed mood is warranted as well.  
ORDER

Service connection for PTSD, depressive disorder, NOS, and adjustment disorder with depressed mood is granted.


REMAND

The parties to the JMR found that a May 2015 VA examination that the Board relied upon was inadequate.  Additionally, the Court recently held in Correia v. McDonald, 28 Vet. App. 158 (2016), that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  A review of the record evidence indicates that the May 2015 VA examination report does not include active and passive ROM findings.  It also does not specify whether ROM was tested in weight-bearing or nonweight-bearing.  As the previous examination report does not fully satisfy the requirements of Correia and 38 C.F.R. § 4.59, a new examination is necessary to decide the claim.  

Given that the issue of TDIU is inextricably intertwined with the Veteran's appealed increased rating claim for DDD of the lumbar spine, and the disability rating to be assigned the psychiatric disability by the RO in the first instance as the result of the Board's grant herein, the Board defers its appellate consideration concerning the issue of TDIU.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 2 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).

Accordingly, the case is REMANDED for the following action:


1. Schedule the Veteran for a VA spine examination to 
determine the level of impairment due to his 
service-connected DDD of the lumbar spine.  The electronic claims file and copy of this Remand must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.

In order to comply with the Court's recent precedential decision in Correia v. McDonald, 28 Vet. App. 158 (2016), the examiner must test and record the range of motion for the lumbar spine in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should also presume that symptoms the Veteran complains of from time to time reflect flare-ups.  The examiner should express an opinion concerning whether there would be additional functional impairment during such flare-ups.  The examiner should assess OR ESTIMATE the additional functional impairment during flare-ups in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty without resort to speculation, then the examiner must provide an explanation for why this is so.

2. After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims Remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


